DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment filed 09 November 2021, which has been placed of record and entered in the file.
Status of the Claims: 
Claims 1-25 are pending.
Claims 9, 11, 23, and 24 are amended.
Specification and Drawings: 
The specification is amended in the amendment filed 09 November 2021.
The drawings are not amended in the amendment filed 09 November 2021.
Information Disclosure Statement
Receipt is acknowledged of two Information Disclosure Statements, filed 09 November 2021, which have been placed of record in the file.  An initialed, signed, and dated copy of each PTO-1449 or PTO-SB-08 form is attached to this Office Action.  
Specification
A substitute specification is required pursuant to 37 CFR 1.125 because the number and nature of the amendments render it difficult to arrange the papers for printing or copying, and could lead to confusion and mistake during the issue and printing processes.  
It is noted that the amendments to the specification submitted on 25 March 2021 and 09 November 2021 (including instructions to disregard certain changes contained in the amendment submitted on 25 March 2021) are confusing and could lead to mistakes during the printing processes.  Accordingly, a substitute specification is required.  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown. 
ALLOWABLE SUBJECT MATTER
Claims 1-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a retainer removably mounted to the cartridge body, wherein said retainer is supported on the deck surface to form a cartridge assembly, and wherein said retainer comprises an authentication key that is configured to defeat said first lockout by moving said lockout arm from a jaw locking position wherein said lockout arm prevents said second jaw from being moved from said open position to said closed position to a jaw closure position wherein said second jaw is movable from said open position to said closed position when said cartridge assembly is seated in said stapling device”.  
The closest prior art to Cappola et al. (US Patent Publ. No. 2016/0249929) discloses a surgical stapling assembly configured to receive a staple cartridge including a stapling device comprising a first jaw, a second jaw, a firing member, a first lockout, a second lockout, and a retainer. 
The difference between the Cappola et al. reference and the claimed subject matter is that Cappola et al. does not disclose “a retainer removably mounted to the cartridge body, wherein said retainer is supported on the deck surface to form a cartridge assembly, and wherein said retainer comprises an authentication key that is configured to defeat said first lockout by moving said lockout arm from a jaw locking position wherein said lockout arm prevents said second jaw from being moved from said open position to said closed position to a jaw closure position wherein said second jaw is 
Regarding independent claim 15, the subject matter of claim 15 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 15 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“ a retainer removably mounted to said cartridge body, wherein said retainer is supported on said deck surface when attached to said cartridge body to form a cartridge assembly, wherein said retainer comprises an authentication key that is configured to defeat said first jaw lockout by moving said first jaw lockout arm out of a first jaw locking position to a first jaw closure position-5-310330314.1Application Serial No. 16 453,289 Response dated July 14, 2021Response to Official Action ofMay 28, 2020wherein said first jaw is movable from said first open position to said first closed position when said cartridge assembly is seated in said first stapling device, and wherein said authentication key is further configured to defeat said second jaw lockout by moving said second jaw lockout arm out of a second jaw locking position to a second jaw closure position wherein said second jaw is movable from said second open position to said second closed position when said cartridge assembly is seated in said second stapling device” .  

The difference between the Cappola et al. reference and the claimed subject matter is that Cappola et al. does not disclose “a retainer removably mounted to said cartridge body, wherein said retainer is supported on said deck surface when attached to said cartridge body to form a cartridge assembly, wherein said retainer comprises an authentication key that is configured to defeat said first jaw lockout by moving said first jaw lockout arm out of a first jaw locking position to a first jaw closure position -5-310330314.1Application Serial No. 16 453,289Response dated July 14, 2021Response to Official Action ofMay 28, 2020wherein said first jaw is movable from said first open position to said first closed position when said cartridge assembly is seated in said first stapling device, and wherein said authentication key is further configured to defeat said second jaw lockout by moving said second jaw lockout arm out of a second jaw locking position to a second jaw closure position wherein said second jaw is movable from said second open position to said second closed position when said cartridge assembly is seated in said second stapling device”.  The difference between the claimed subject matter and the Cappola et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Cappola et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Cappola et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Regarding independent claim 20, the subject matter of claim 20 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
“a retainer body configured for removable attachment to the cartridge body, wherein said retainer body is sized to cover the deck surface and the staple pockets to form a cartridge assembly; and a first authentication ramp configured to move the first lockout arm from the first jaw locking position to the first jaw closure position when the cartridge assembly is seated in the first surgical stapling device”. 
The closest prior art to Cappola et al. (US Patent Publ. No. 2016/0249929) discloses a similar type of retainer for use with a surgical staple cartridge, which includes a retainer body. 
The difference between the Cappola et al. reference and the claimed subject matter is that Cappola et al. does not disclose “a retainer body configured for removable attachment to the cartridge body, wherein said retainer body is sized to cover the deck surface and the staple pockets to form a cartridge assembly; and a first authentication ramp configured to move the first lockout arm from the first jaw locking position to the first jaw closure position when the cartridge assembly is seated in the first surgical stapling device”.  The difference between the claimed subject matter and the Cappola et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Cappola et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Cappola et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Linda J. Hodge/
Patent Examiner, Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        19 November 2021